Citation Nr: 1440284	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2007 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case now rests in Waco, Texas.  

The Board remanded the case for additional development of the record in February 2014.  

The Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO in January 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a claimed skin disorder is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to hypertension during service or for several years thereafter.  

2.  The currently demonstrated hypertension is not shown to have been due to an event or incident of the Veteran's period of active service.  

3.  The Veteran is not shown to have hypertension that was caused or aggravated by a service-connected disability, including diabetes mellitus.


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a June 2006 letter that explained the Veteran's evidentiary responsibilities and those of VA and explained what the evidence needed to show in order to establish service connection for a claimed disability.  

The evidence of record includes service treatment records, VA treatment records, private treatment records, testimony at a decision review officer (DRO) hearing, and the written contentions of the Veteran.  The Veteran was afforded VA skin and hypertension examinations.  

The Veteran does not contend that additional evidence exists that is relevant to his claim of service connection for hypertension.  

While the Veteran reports receiving private dermatological treatment, there is no indication that records of this treatment would be relevant to the claim decided hereinbelow.


Service connection

The Veteran contends that his  service-connected diabetes mellitus either caused or aggravated his hypertension.  He asserts that while hypertension was present prior to the diagnosis of diabetes mellitus, the service-connected disability was undetected at an earlier time and played a role in the development of hypertension.   He reports having unspecified symptoms of diabetes mellitus and hypertension for some time before either was diagnosed. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The service treatment records are negative for complaints or findings referable to high blood pressure or hypertension.  There are no records indicating that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Veteran was afforded a VA diabetes mellitus and hypertension examination in December 2006.  The examiner related that the Veteran was diagnosed with diabetes mellitus and hypertension in July 2005 when he was hospitalized for heart trouble.  In a hospital admission history and physical, the Veteran's doctor was noted to have mentioned that he had a year long history of hypertension and that his blood pressure reading was very high.  The examiner noted the presence of some prior elevated blood pressures in the 1990's.  

The Veteran's blood pressure was normal at the time of the VA examination.  The examiner opined that it was less likely than not that the hypertension was due to his diabetes mellitus because the Veteran's blood pressure readings were noted to have been well above normal for more than a decade prior to the diagnosis of diabetes mellitus.

The Veteran submitted a January 2007 letter from a private physician who opined that the diabetes mellitus and hypertension were both caused by insulin resistance. The physician added that the hypertension was directly related to the diabetes, was induced by it, and occurred because of the same pathophysiology that resulted in the diabetes.  The physician stated that the Veteran's insulin resistant syndrome induced the hypertension.  

Another VA opinion was obtained in May 2014.   At that time, the Veteran claimed that he had elevated blood pressure in service, but not high enough to treat and that he had been on blood pressure medications for twenty years.  He reported having hypertension that was discovered on a work physical and being started on medication at that time.  In 2005, he developed having severe ischemic heart disease and later sleep apnea.  The Veteran was taking blood pressure medications, and his average blood pressure at the time of the examination was 88/70. 

The examiner opined that it was less likely than not that the hypertension was caused or aggravated by his service or a service-connected disability.  The examiner explained that there was no evidence of hypertension in the service treatment records.  

The examiner reviewed the letter from the Veteran's private physician and acknowledged that diabetes mellitus could lead to the development of hypertension, although it was not known if the reverse was true.  However, in this case, the examiner noted that the Veteran's hypertension had its onset long before his diabetes mellitus and was not related to military service.  

The Veteran's diabetes mellitus was noted not aggravate his hypertension because the Veteran also had chronic heart failure which invariably led to normal or even low blood pressure.  The examiner also opined that the Veteran's various other service-connected disabilities (coronary artery disease, PTSD, peripheral vascular disease, peripheral neuropathy, Parkinson's disease and various complications thereof, hearing loss, tinnitus, scar, and erectile dysfunction) also did not cause or aggravate the hypertension.  

The examiner included some information about the etiology of hypertension in his report and added that diabetic nephropathy could cause hypertension, but most of the time the etiology of hypertension was unknown.  

The Board finds the opinion of the May 2014 VA examiner to be more probative as to the question of whether there was any causal relationship between the service-connected diabetes mellitus and the claimed hypertension.  

To the extent that the Veteran's private doctor opined that the Veteran's hypertension and diabetes mellitus both shared a common etiology, this position is not supported by the facts presented in this case as the hypertension is shown to have been present for many years prior to the onset of the diabetes mellitus deemed to have been due to his herbicide exposure.  

Clearly, any pathology related to insulin production was initially noted only after the Veteran had been diagnosed with diabetes mellitus many years after service.  As noted, the Veteran also is not shown to have diabetic nephropathy that could lead to development of hypertension on a secondary basis.    

Moreover, the Veteran's assertion that the diabetes mellitus might have been undetected for many years finds no support in the record as the treatment records serve to document the presence of the disease beginning in July 2005.  

Finally, there is no basis to find aggravation because, as the May 2014 examiner noted, the effects of the Veteran's chronic heart failure were actually reducing the elevation of his blood pressure.  This leads to the conclusion that the hypertension was not chronically worsened by diabetes mellitus or other service-connected disability.  

While the Veteran asserts that his hypertension was caused or aggravated by his diabetes mellitus, his lay evidence is outweighed by the opinions of the VA examiners, who reviewed his medical record and addressed the private medical opinion.

Moreover, there is no evidence of hypertension in service or within one year of service.  Although the Veteran indicated to one examiner that he had high blood pressure in service, his service treatment records showed normal blood pressure readings and no complaints of hypertension.  There is no evidence of any elevated blood pressure readings within one year of service.  Thus, on this record, service connection must be denied.  

The Board has considered the benefit of the doubt.  However, the weight of the evidence is against the Veteran's claim.  


ORDER

Service connection for hypertension to include on a secondary basis is denied. 


REMAND

The Veteran contends that he has a skin disorder that is related to service.  He was afforded a VA skin examination in April 2014 and a supplemental opinion was obtained in April 2014.  The examiner diagnosed stasis dermatitis and chronic eczema.  

To the extent that the Veteran's stasis dermatitis is related to his service-connected peripheral vascular disease, these skin changes are considered by the rating criteria applicable to peripheral vascular disease and do not represent a separate and distinct disability subject to service connection.  

With respect to the Veteran's eczema on his upper extremities, the examiner provided an opinion that this was unrelated to service because there was no evidence of skin disease in the Veteran's service treatment records or on his separation examination. This appears to dismiss the Veteran's lay statements about his skin problems in service.  

Additionally, the examiner noted that the Veteran was seeing a private dermatologist for his skin problems, including the removal of various lesions from the face and arms, and that these records could be helpful to reassess the Veteran's claim of service connection for a skin disorder.  

Since the examiner identified additional evidence that could be supportive of the Veteran's claim, VA must attempt to obtain that evidence and subsequently a new opinion about the etiology of any skin disorder that the Veteran may have.  

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all indicated action to contact the Veteran and request that he provide a release allowing VA to obtain copies of his treatment records from his private dermatologist.  If the Veteran provides a completed release, then these records should be obtained to the extent they are available.  If the records cannot be obtained, the attempts made to obtain them should be documented in the claims file and the Veteran should be appropriately notified.  The Veteran should also be informed that he may submit copies of the records himself.

2.  Thereafter, the AOJ should take appropriate steps to obtain another medical opinion about the nature and likely etiology of the claimed skin disorder.  The reviewing health care provider should consider the history and symptoms reported by the Veteran in addition to the documentation in the service treatment records. 

After reviewing the entire record, the medical reviewer should opine as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a current skin disability had its clinical onset during service, including that in the Republic of Vietnam, or otherwise was due to an event or incident of that service.  If a new examination of the Veteran is necessary in order to provide the requested opinion, then this should be accomplished.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


